Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 1 of 13 PageID 13567



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SECURITIES AND EXCHANGE          §
COMMISSION,                      §
                                 §
                   Plaintiff,    §
                                 § Civil Action No. 3:16-CV-1735-D
VS.                              §
                                 §
CHRISTOPHER A. FAULKNER, et al., §
                                 §
                   Defendants. §

                               MEMORANDUM OPINION
                                   AND ORDER

       Nonparty Rothstein, Kass & Company, PLLC (“Rothstein Kass”) moves the court to

clarify that its September 25, 2017 order (“Stay Order”) precludes the plaintiffs in the Jinsun

Action1 (“Jinsun Plaintiffs”)2 from bringing their state court claim for aiding and abetting a

breach of fiduciary duty and conspiracy to aid and abet a breach of fiduciary duty. The

Jinsun Plaintiffs oppose Rothstein Kass’s motion.3 For the following reasons, the court


       1
        Jinsun, L.L.C. v. Rothstein, Kass & Co., No. CC-17-06249-C (Cty. Ct. at Law No.
3, Dall. Cty., Tex. filed Nov. 28, 2017).
       2
        The Jinsun Plaintiffs are J. Leonard Ivins, Steven M. Plumb, and several companies
controlled by Kevan Casey: Jinsun, L.L.C., Silver Star Holdings Trust, KM Casey No. 1
Ltd., TPH Holdings, L.L.C., and Vertical Holdings L.L.C.
       3
         The Jinsun Plaintiffs’ response to Rothstein Kass’s motion was due on November 6,
2019. See N.D. Tex. Civ. R. 7.1(e) (“A response and brief to an opposed motion must be
filed within 21 days from the date the motion is filed.”). The Jinsun Plaintiffs’ response,
filed January 13, 2020, was filed more than two months after the 21-day deadline. Although
the court could decide Rothstein Kass’s motion without considering the Jinsun Plaintiffs’
late-filed response, because it is granting Rothstein Kass’s motion, it will address the
response, despite its untimeliness.
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 2 of 13 PageID 13568



grants the motion and holds that the Jinsun Action remains stayed by the Stay Order.

                                               I

       This is a civil enforcement action by plaintiff U.S. Securities and Exchange

Commission (“SEC”) against defendant Christopher A. Faulkner (“Faulkner”) and other

defendants, alleging that Faulkner orchestrated a massive fraud scheme by which he swindled

investors out of millions of dollars over a multi-year period. The background facts

underlying the present motion are set out in SEC v. Faulkner, 2018 WL 5279321, at *1-2

(N.D. Tex. Oct. 24, 2018) (Fitzwater, J.), and SEC v. Faulkner, 2019 WL 1040679, at *1-2

(N.D. Tex. Mar. 5, 2019) (Fitzwater, J.).

       In essence, the dispute arises from Rothstein Kass’s role in a reverse merger involving

two private corporations that were part of Faulkner’s fraud scheme—Breitling Oil & Gas

Corporation (“BOG”) and Breitling Royalties Corporation (“BRC”) (collectively,

“Breitling”)—and Bering Exploration, Inc. (“Bering”), a public corporation that later became

Breitling Energy Corporation (“BECC”). See Faulkner, 2018 WL 5279321 at *1. Breitling

hired Rothstein Kass to audit its books in anticipation of the reverse merger. See id. A few

months after the merger was completed in December 2013, Rothstein Kass issued an

unqualified audit opinion. See id.

       In pertinent part, the Stay Order stays, until further order of the court:

              All civil legal proceedings of any nature . . . involving . . . any
              Receivership Assets . . . the Receivership Defendants . . . or . .
              . any of the Receivership Defendants’ past or present officers,
              directors, managers, agents, or general or limited partners sued
              for, or in connection with, any action taken by them while acting

                                             -2-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 3 of 13 PageID 13569



              in such capacity of any nature, whether as plaintiff, defendant,
              third-party plaintiff, third-party defendant, or otherwise.

Stay Order ¶ 32. The Receivership Defendants are defined to include Faulkner, BOG, and

BECC.

       In November 2017 the Jinsun Plaintiffs—Bering’s pre-merger shareholders—sued

Rothstein Kass in Texas county court in the Jinsun Action, alleging that Rothstein Kass knew

or should have known about inconsistencies in Breitling’s financial statements, both

immediately before the reverse merger and shortly thereafter, and either failed to disclose

them or intentionally concealed them. See Faulkner, 2018 WL 5279321, at *2. In August

2018 Rothstein Kass moved for clarification of the Stay Order, asking this court to clarify

whether the Stay Order applied to the Jinsun Action. In an October 24, 2018 memorandum

opinion and order, the court held that the Stay Order did apply to the Jinsun Action based on

language in the Stay Order itself and the fact that the Jinsun Action threatened a receivership

asset (i.e., the potential claim of the court-appointed temporary receiver (“Receiver”) against

Rothstein Kass for disgorgement). Faulkner, 2018 WL 5279321, at *4-5.

       Shortly thereafter, the Jinsun Plaintiffs filed a motion to vacate the October 24, 2018

memorandum opinion and order. They argued that the Jinsun Action could now proceed

because they intended to “nonsuit”4 their claim for equitable forfeiture and disgorgement and

to clarify in their sixth amended petition that Jinsun Plaintiffs J. Leonard Ivins (“Ivins”) and


       4
       A “nonsuit” is a procedural device recognized by Texas law that is roughly
equivalent to a voluntary dismissal under Fed. R. Civ. P. 41(a). See Edgar v. Gen. Elec. Co.,
2002 WL 34722191, at *1 (N.D. Tex. Mar. 5, 2002) (Fitzwater, J.).

                                             -3-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20                Page 4 of 13 PageID 13570



Steven M. Plumb (“Plumb”) were asserting their claims in their capacities as shareholders

only, not as directors or officers of Bering. Faulkner, 2019 WL 1040679, at *2. The court

rejected the Jinsun Plaintiffs’ arguments, holding in a March 5, 2019 memorandum opinion

and order that the Jinsun Plaintiffs’ claim for professional negligence against Rothstein Kass

is an asset of the Receiver under the two-part test articulated in SEC v. Sharp Capital, Inc.,

315 F.3d 541, 544 (5th Cir. 2003), and that despite the Jinsun Plaintiffs’ attempt to clarify

the capacities in which Ivins and Plumb sued, the Jinsun Action fell within the plain scope

of the Stay Order. Faulkner, 2019 WL 1040679, at *3-5.

       On July 1, 2019 the Receiver filed suit against Rothstein Kass, alleging, inter alia, that

Rothstein Kass aided, abetted, and participated in Faulkner’s breach of fiduciary duties owed

to the Breitling entities “by causing BOG, BRC, BECC, [and others] to engage in an illegal

fraudulent scheme that enabled Faulkner to misappropriate millions of dollars from the

Breitling entities.” Compl. ¶ 85, Taylor v. Rothstein Kass & Co., No. 3:19-CV-1594-D (N.D.

Tex. July 1, 2019) (Fitzwater, J.). Two months later, the Jinsun Plaintiffs filed their ninth

amended petition in the Jinsun Action, alleging, inter alia, a claim against Rothstein Kass

for aiding and abetting a breach of fiduciary duty and conspiracy to aid and abet a breach of

fiduciary duty (“Fiduciary Duty Claim”).

       Rothstein Kass now seeks additional clarification of the Stay Order. It argues that the

Jinsun Action should be stayed so long as the Jinsun Plaintiffs pursue their Fiduciary Duty

Claim because this claim, to the extent that it exists at all, belongs to the Receiver and is

therefore stayed under the Stay Order. The Receiver does not object to the relief Rothstein

                                             -4-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 5 of 13 PageID 13571



Kass seeks. The Jinsun Plaintiffs oppose the motion.

                                              II

       The court has wide discretion to fashion equitable remedies in the context of an SEC

civil enforcement action. See SEC v. Posner, 16 F.3d 520, 521 (2d Cir. 1994). It is

“axiomatic” that this discretion includes “broad authority to issue blanket stays of litigation

to preserve the property placed in receivership pursuant to SEC actions.” SEC v. Stanford

Int’l Bank Ltd., 424 Fed. Appx. 338, 340 (5th Cir. 2011) (per curiam); accord Zacarias v.

Stanford Int’l Bank Ltd., 945 F.3d 883, 896-97 (5th Cir. 2019); Rishmague v. Winter, 616

Fed. Appx. 138, 139-40 (5th Cir. 2015); Schauss v. Metals Depository Corp., 757 F.2d 649,

654 (5th Cir. 1985). “Such orders can serve as an important tool permitting a district court

to prevent dissipation of property or assets subject to multiple claims in various locales.”

Schauss, 757 F.2d at 654; accord Zacarias, 945 F.3d at 897. This power is not limited to

enjoining suits against entities that have been placed in receivership—at least where the stay

order is nonetheless necessary to protect receivership assets. See SEC v. Kaleta, 530 Fed.

Appx. 360, 361-63 (5th Cir. 2013) (per curiam). The court will, of course, consider legal

precedent, but because receivership cases are “highly fact-specific,” “it is neither surprising

nor dispositive [if] there is no case law directly controlling” whether the court can stay a

particular litigation. Id. at 362.




                                             -5-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 6 of 13 PageID 13572



                                              III

       The court holds that the Jinsun Plaintiffs’ Fiduciary Duty Claim is an asset of the

receivership estate.

                                               A

       The assets of a receivership estate include any causes of action belonging to the

receivership entities. See, e.g., Reneker v. Offill, 2009 WL 804134, at *4 (N.D. Tex. Mar.

26, 2009) (Fitzwater, C.J.) (“In the Receivership Order, the court took exclusive jurisdiction

and possession of the Receivership Assets—including any causes of action belonging to the

[receivership entities.]”). To determine whether a given claim belongs to the receivership

estate, it is appropriate to conduct a Fed. R. Civ. P. 12(b)(6)-type analysis, looking only at

the allegations in the complaint. See Sharp Capital, 315 F.3d at 544. The Fifth Circuit has

laid out (in dicta) a two-part test: if (1) the cause of action alleges only an indirect harm to

the plaintiff—one that derives from harm to a receivership entity—and (2) a receivership

entity could have itself raised the claim for its own direct injury, then the claim belongs to

the receivership estate. See id. (quoting In re Educators Grp. Health Tr., 25 F.3d 1281, 1284

(5th Cir. 1994)). This two-part test strikes a sensible balance, and the court will apply it, as

it did in the March 5, 2019 memorandum opinion and order, even though the Fifth Circuit

did not expressly adopt it in Sharp Capital. See Faulkner, 2019 WL 1040679, at *3. The

test ensures that a claim is treated as a receivership asset only if the Receiver could have

brought the claim directly.



                                             -6-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 7 of 13 PageID 13573



                                              B

       The court concludes, under the first part of the Sharp Capital test, that the Jinsun

Plaintiffs’ Fiduciary Duty Claim alleges only an indirect harm to the Jinsun Plaintiffs, i.e.,

it is necessarily derivative of the Receiver’s own claim.

                                               1

       “Under Texas law, ‘where a third party knowingly participates in the breach of duty

of a fiduciary, such third party becomes a joint tortfeasor with the fiduciary and is liable as

such.’” Meadows v. Hartford Life Ins. Co., 492 F.3d 634, 639 (5th Cir. 2007) (quoting

Kinzbach Tool Co. v. Corbett-Wallace Corp., 160 S.W.2d 509, 514 (Tex. 1942)). Assuming

that the Jinsun Plaintiffs’ Fiduciary Duty Claim is comparable to a claim under Texas law

for knowing participation in a breach of fiduciary duty,5 the Jinsun Plaintiffs must prove the

existence of an underlying fiduciary relationship. See, e.g., Meadows, 492 F.3d at 639 (“To

establish a claim for knowing participation in a breach of fiduciary duty, a plaintiff must

assert: (1) the existence of a fiduciary relationship; (2) that the third party knew of the

fiduciary relationship; and (3) that the third party was aware that it was participating in the

breach of that fiduciary relationship.” (quoting Cox Tex. Newspapers, L.P. v. Wootten, 59

S.W.3d 717, 721-22 (Tex. App. 2001, pet. denied))).

       In their ninth amended petition, the Jinsun Plaintiffs allege that “Breitling’s officers,


       5
        As this court recently noted in Taylor v. Rothstein Kass & Co., 2020 WL 554583, at
*6 n.4 (N.D. Tex. Feb. 4, 2020) (Fitzwater, J.), “[a]lthough the Supreme Court of Texas has
not explicitly recognized a cause of action for aiding and abetting, it does recognize a cause
of action for knowing participation in a breach of a fiduciary duty.”

                                             -7-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 8 of 13 PageID 13574



directors, and managers owed Plaintiffs a formal fiduciary duty (or, alternatively, an informal

fiduciary duty) during the executory phase and throughout the negotiations and ultimate

consummation of the merger transaction,” 9th Am. Pet. ¶ 40, Jinsun, L.L.C. v. Rothstein,

Kass & Co., No. CC-17-06249-C (Cty. Ct. at Law No. 3, Dall. Cty., Tex. Sept. 20, 2019),

and that “Rothstein Kass knowingly participated and encouraged the furtherance of the fraud

and Breitling’s officers and management’s breaches of fiduciary duties to Plaintiffs,” id. ¶

41. In response to Rothstein Kass’s second set of interrogatories, the Jinsun Plaintiffs

clarified their belief as to the source of the alleged fiduciary duty:

              Bering Exploration, Inc. stopped its business activities when it
              was requested to do so based upon the representation by
              Breitling’s management and officers—including Chris
              Faulkner—so that the numbers in advance of the merger would
              remain static through the merger; and, furthermore, Plaintiffs
              were to become shareholders in the surviving Breitling entities
              post-merger. Consequently, there was a relationship of trust and
              confidence between the parties, wherein Plaintiffs and the
              various Breitling parties were ostensibly joint venturers and/or
              partners.

Vertical Holdings, LLC’s Objs. & Answers to 2d Set of Interrogatories at 3.6

                                               2

       To the extent the Jinsun Plaintiffs are asserting that Rothstein Kass participated in the



       6
        Rothstein Kass only includes Vertical Holdings, LLC’s (“Vertical Holdings’”)
interrogatory response in its appendix, but states in its brief that “[t]he Jinsun Plaintiffs’
responses specify [the basis for their Fiduciary Duty Claim].” Rothstein Kass Br. 5
(emphasis added). Because the Jinsun Plaintiffs do not suggest that other interrogatory
responses differ from Vertical Holdings’ response, the court assumes that all of the Jinsun
Plaintiffs filed the same response.

                                             -8-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20               Page 9 of 13 PageID 13575



beach of a fiduciary duty owed to Bering due either to a “relationship of trust and

confidence” or a relationship as “joint venturers and/or partners,” the harm to the Jinsun

Plaintiffs is an indirect harm. This is because the duty arose, if at all, between Breitling’s

management and officers, on the one hand, and Bering (which is now BECC), on the other

hand.

        In their ninth amended petition, the Jinsun Plaintiffs expressly allege that

               [f]or purposes of clarity, Steven Plumb and Leonard Ivins want
               to make it abundantly clear that they are not pursuing claims “in
               connection with their actions as [former] directors and officers,”
               of Breitling Oil & Gas Corporation, but, rather, they are
               pursuing their claims as former shareholders of Bering
               Exploration, Inc.

9th Am. Pet. at 1 (emphasis added). There is no allegation, however, that there was a

“relationship of trust and confidence” between Breitling’s management/officers and the

shareholders of Bering.        The request to stop business activities, on which the

Jinsun Plaintiffs appear to rely as the basis for the alleged fiduciary duty, was directed at

Bering, not its shareholders. And there is no plausible allegation in the ninth amended

petition that Breitling’s management/officers and the shareholders of Bering were joint

venturers and/or partners. Accordingly, the Jinsun Plaintiffs, who assert the Fiduciary Duty

Claim in their capacity as shareholders, do not themselves have a cause of action for aiding

and abetting a breach of fiduciary duty or conspiracy to aid and abet a breach of fiduciary

duty. “[A]ny claim they assert is necessarily derivative of the potential claims of a

receivership entity.” Faulkner, 2019 WL 1040679, at *4 (citing Haut v. Green Café Mgmt.,


                                             -9-
Case 3:16-cv-01735-D Document 512 Filed 02/06/20            Page 10 of 13 PageID 13576



Inc., 376 S.W.3d 171, 177 (Tex. App. 2012, no pet.) (“The general rule in Texas is that a

corporate shareholder has no individual cause of action for damages caused by a wrong done

solely to the corporation.”)).7

                                             3

       The Jinsun Plaintiffs argue that the Receiver’s breach of fiduciary duty claim is

“totally dissimilar” from their Fiduciary Duty Claim filed in state court. They reason that,

              [t]o this end, the Receiver is claiming that Rothstein Kass’s
              participation in breaches of fiduciary duty with the Breitling
              officers and directors caused DAMAGE TO THE BREITLING
              ENTITIES AND INVESTORS THAT ARE PART AND
              PARCEL OF THE RECEIVERSHIP. Plaintiffs in state court
              are NOT SUING FOR THAT. Plaintiffs in state court are suing
              for their own losses to their own individualized shares in their
              former company, Bering, before Bering ever merged with
              Breitling. The RECEIVER CANNOT SUE FOR THE VALUE
              OF PLAINTIFFS’ INDIVIDUALIZED SHARES IN A
              DIFFERENT COMPANY THAT IS NOT APART OF THE
              RECEIVERSHIP—NOR IS THE RECEIVER MAKING SUCH


       7
         In the March 5, 2019 memorandum opinion and order, the court observed that the
claims the Jinsun Plaintiffs bring other than for professional negligence—including for
aiding and abetting a breach of fiduciary duty—“do not appear to be receivership assets.”
Faulkner, 2019 WL 1040679, at *5. It noted that the Receiver “has not yet expressed any
intent to pursue similar claims on behalf of the Receivership Estate,” and that “even if the
Receiver does opt to pursue similar theories of recovery, it would not render the Jinsun
Plaintiffs’ claims the property of the receivership, because those claims are not derivative
of the Receiver’s potential claims.” Id. (emphasis added). Today’s holding, which is based
on the allegations in the ninth amended petition and the Jinsun Plaintiffs’ response to
Rothstein Kass’s second set of interrogatories, is not inconsistent with the March 5, 2019
memorandum opinion and order. In any event, the quoted dicta from the March 5, 2019
memorandum opinion and order was based on briefing regarding the professional negligence
claim, not the Fiduciary Duty Claim, and was written before the Receiver filed the Taylor
action, in which he clearly sues Rothstein Kass for “Aiding, Abetting, or Participation in
Breaches of Fiduciary Duties.” Taylor Compl. at 29.

                                           - 10 -
Case 3:16-cv-01735-D Document 512 Filed 02/06/20                Page 11 of 13 PageID 13577



               A CLAIM.

Jinsun Ps. Br. 7 (bold font omitted). This argument is flawed.

       First, the Jinsun Plaintiffs assert that Bering is “not []part of the receivership.” Id.

Bering, however, became the receivership defendant BECC. The Receiver is entitled to

pursue, and has, in fact, pursued, claims for damages both to Bering (pre-merger) and to

BECC (post-merger).

       Second, to the extent the Jinsun Plaintiffs seek to recover for the loss in value of their

shares in Bering, an individual shareholder generally has “no separate and independent right

of action for injuries suffered by the corporation which merely result in the depreciation of

the value of their stock.” Wingate v. Hajdik, 795 S.W.2d 717, 719 (Tex. 1990) (citations

omitted). Accordingly, an action for such injury must be brought by the corporation, not its

individual shareholders. Id. Thus “to recover for wrongs done to the corporation, the

shareholder must bring the suit derivatively in the name of the corporation so that each

shareholder will be made whole if the corporation obtains compensation from the

wrongdoer.” Webre v. Sneed, 358 S.W.3d 322, 329-30 (Tex. App. 2011) (quoting Redmon

v. Griffith, 202 S.W.3d 225, 234 (Tex. App. 2006, pet. denied)), aff’d, 465 S.W.3d 169 (Tex.

2015). In other words, the Jinsun Plaintiffs’ Fiduciary Duty Claim is a claim that belongs

to Bering (now BECC), which is a receivership defendant.8


       8
        The Jinsun Plaintiffs also argue that Rothstein Kass has abused the discovery
process; that it is using the instant motion to obtain relief in federal court that it cannot get
in state court, i.e., additional discovery after the close of the discovery period and a
continuance of the state court trial; and that it is “hijack[ing] [the Jinsun] Plaintiffs’ right to

                                              - 11 -
Case 3:16-cv-01735-D Document 512 Filed 02/06/20              Page 12 of 13 PageID 13578



                                              C

       Turning to the second element of the Sharp Capital test, not only could a receivership

entity have brought a claim for knowingly participating in the breach of a fiduciary duty at

the time the receivership began, the Receiver has actually brought this cause of action

against Rothstein Kass. In Taylor the Receiver alleges a claim for “Aiding, Abetting, or

Participation in Breaches of Fiduciary Duties.” He asserts, inter alia, that:

              Faulkner owed fiduciary duties to the Breitling entities [(defined
              to include BOG, BRC, BECC, and others)]. He breached his
              fiduciary duties by causing BOG, BRC, BECC, Crude and
              Patriot to engage in an illegal fraudulent scheme that enabled
              Faulkner to misappropriate millions of dollars from the Breitling
              entities, causing these entities to suffer millions of dollars of
              additional losses, and causing them to incur millions of dollars
              of increased liabilities, including without limitation professional
              and administrative liabilities. . . . Defendants knowingly or
              recklessly aided, abetted, or participated in these breaches of
              fiduciary duties.

Taylor Compl. ¶¶ 85-86. Although the Jinsun Plaintiffs argue that their Fiduciary Duty

Claim is “totally dissimilar” from the Receiver’s claim—an argument that the court rejects,

see supra § III (B)(3)—they do not contend that the Receiver cannot bring this claim.9


a trial in state court,” Jinsun Ps. Br. 8. The court does not address these arguments because
Rothstein Kass’s motivations are immaterial to the question whether the Stay Order applies
to the Jinsun Plaintiffs’ Fiduciary Duty Claim.
       9
         Although in Taylor the court dismissed the Receiver’s claim against Rothstein Kass
for aiding and abetting Faulkner’s breaches of fiduciary duties, Taylor, 2020 WL 554583,
at *5, it did not dismiss the Receiver’s claim for participation in breaches of fiduciary duty,
id. at *7 n.6. Moreover, even if a claim for aiding and abetting a breach of fiduciary duty or
for conspiracy to aid and abet a breach of fiduciary duty would ultimately fail on the merits
if the Receiver were to assert it, these claims (meritorious or not) still belong to the

                                            - 12 -
Case 3:16-cv-01735-D Document 512 Filed 02/06/20              Page 13 of 13 PageID 13579



       Accordingly, the court holds that the Jinsun Plaintiffs’ Fiduciary Duty Claim against

Rothstein Kass regarding the reverse merger is therefore a receivership asset.

                                               IV

       The Jinsun Action also falls within the plain scope of the Stay Order because it

impacts the potential rights or property of the receivership estate. See Faulkner, 2019 WL

1040679, at *5. As this court explained in the March 5, 2019 memorandum opinion and

order, “[s]o long as the Jinsun Action continues to implicate causes of action that properly

belong to the Receiver, it will be stayed by this court’s Stay Order.” Id.

                                          *     *      *

       For the reasons stated, the court grants Rothstein Kass’s motion for additional

clarification of Stay Order, and it clarifies that the Jinsun Action is stayed under the Stay

Order pending further order of this court. The clerk of court is directed to transmit a copy

of this memorandum opinion and order to the clerk of County Court at Law No. 3 of Dallas

County, Texas.

       SO ORDERED.

       February 6, 2020.

                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




receivership estate, and are assets of the Receiver, not the Jinsun plaintiffs.

                                              - 13 -
